Citation Nr: 1008134	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to July 
1974.  The appellant is claiming benefits as the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above which, in pertinent part, denied entitlement to service 
connection for cause of the Veteran's death and entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  

This appeal was previously before the Board in July 2007, at 
which time entitlement to service connection for cause of the 
Veteran's death and entitlement to DIC benefits was denied.  
That decision was appealed to the United States Court of 
Appeals for Veterans Claims (CAVC or Court).  After 
litigation of the issues by the Veteran's attorney and the VA 
General Counsel, the Court issued a decision, dated July 
2009, vacating the July 2007 Board decision and remanding the 
appeal to the Board for further adjudication of the 
appellant's claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the official death certificate, the Veteran 
died on December [redacted], 2005.  The immediate cause of death is 
listed as colon cancer, with liver metastases listed as an 
underlying cause of death.  There are no other disabilities 
listed on the death certificate as primary or contributory 
causes of death.  

2.  At the time of his death, service connection was 
established for psoriasis of the arms and knees, rated as 10 
percent disabling, and residuals of a fracture to the radial 
head of the right elbow, rated as noncompensable (zero 
percent).  Both disability ratings were made effective from 
August 1, 1974.

3.  The medical evidence, overall, demonstrates that the 
Veteran's death was caused by an illness or disease incurred 
in or aggravated by service, to include as secondary to 
herbicide exposure.

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's colon 
cancer and liver metastases were manifested during his 
military service or within one year after he was discharged 
from service.

5.  The competent and probative evidence of record 
establishes that the Veteran's lung cancer metastasized from 
his colon cancer.  

6.  At the time of his death, the Veteran had not been rated 
totally disabled for 10 continuous years immediately 
preceding his death; nor was the Veteran rated totally 
disabled continuously after his discharge from service in 
July 1974 for a period of not less than 5 years immediately 
preceding death.  The Veteran was not a former prisoner of 
war.


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service; nor may the cause of his death be presumed 
to have been related to his military service, to include as 
due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1310, 1311, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 
(2009).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including malignant tumors, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The Veteran died on December [redacted], 2005.  The official 
certificate of death lists the immediate cause of death as 
colon cancer, with the underlying cause listed as liver 
metastases.  At the time of the Veteran's death, service 
connection had been established for psoriasis of the arms and 
knees, rated as 10 percent disabling, and residuals of a 
fracture to the radial head of the right elbow, rated as 
noncompensable (zero percent).  Both disability ratings were 
made effective from August 1, 1974.

The Board finds that the certificate of death provides 
evidence against this claim, clearly indicating the cause of 
the Veteran's death as colon cancer, not lung cancer. 

Prior to his death, the Veteran sought entitlement to service 
connection for colon cancer and lung cancer, both secondary 
to herbicide exposure.  However, in a rating decision dated 
in October 2004, the RO denied entitlement to service 
connection for invasive colonic cancer with liver metastasis, 
finding that, although the medical evidence showed treatment 
for colon cancer, there was no indication that his disability 
was incurred in service and colon cancer is not one of the 
diseases for which presumptive service connection was 
available as secondary to herbicide exposure. 

Similarly, in November 2005, the RO denied service connection 
for metastatic carcinoma involving the lung because, although 
lung cancer is one of the diseases subject to presumptive 
service connection as secondary to herbicide exposure, the 
medical evidence showed his lung cancer was metastatic from 
his primary diagnosis of colon cancer.

The appellant contends that service connection for cause of 
death is warranted because the Veteran was exposed to 
herbicides during military service, and that such exposure 
caused the colon cancer that caused his death and his lung 
cancer which contributed to his death.  

In this regard, the law provides that, if a veteran served in 
the Republic of Vietnam during the Vietnam era, as defined in 
3.307(a)(6), and was exposed to a herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit Court has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During 
the pendency of this appeal, the Veterans Court reversed a 
Board decision, in another case, which had denied service 
connection for disabilities claimed as due to herbicide 
exposure on the basis that, although the appellant therein 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant had 
never set foot on land in that country.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas 
decision to the Federal Circuit Court.  Subsequently, on 
motion by the Secretary, the Veterans Court issued a 
temporary stay on adjudication of cases that were potentially 
affected by Haas.  In May 2008, the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the decision of the Veterans Court, holding 
that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulations presumption of herbicide exposure.  The appellant 
in Haas then filed a petition for a writ of certiorari to the 
United States Supreme Court, seeking review and reversal of 
the Federal Circuit Court's decision.  The petition was 
denied by the Supreme Court on January 21, 2009.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

In this case, the Veteran's DD Form 214, Report of Separation 
from Active Duty, reflects that he had foreign and/or sea 
service for 5 months and was awarded the Vietnam Service 
Medal with three bronze service stars and the Republic of 
Vietnam Campaign Medal.  Review of the evidence also shows 
that, prior to his death, the Veteran reported having served 
in DaNang, Dak To, Pleiku, Qui Nhon, Nha Trang, and Saigon.  
See Veteran statement dated November 2004.  While this 
evidence shows the Veteran served in Vietnam, the receipt of 
such military decorations, a general designation of "foreign 
service," and the Veteran's report of service in areas of 
Vietnam are not affirmative indications that the Veteran had 
service on the landmass of Vietnam or served in the inland 
waters of Vietnam.  

Even if the Board assumed, arguendo, that the Veteran had 
requisite in-country Vietnam service, the appellant's claim 
must be denied for the following reasons:

While the death certificate lists colon cancer and liver 
metastases as the immediate and underlying causes of death, 
respectively, the Board notes that colon cancer and liver 
metastases are not disabilities for which presumptive 
connection is available based upon herbicide exposure.  As 
noted above, the Secretary of Veterans Affairs has determined 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Accordingly, the Veteran's 
unfortunate death from colon cancer with liver metastases is 
not entitled to a presumption of service connection under 38 
U.S.C.A. § 1116 and 38 C.F.R.  § 3.307(a)(6), given his 
specific diagnoses.

The Board has considered whether the appellant's claim can be 
granted by competent evidence that shows the Veteran's colon 
cancer and/or liver metastases was directly related to his 
military service.  See Combee, supra; Brock, supra.  However, 
the Veteran's service treatment records are negative for any 
complaints, treatment, or findings related to a colon or 
liver disorder, and the first time the Veteran was shown to 
have a colon or liver disorder after service is in April 
2004, which is 30 years after he was separated from service.  

In addition, there is no medical evidence of record that 
relates the Veteran's colon cancer or liver metastases to his 
military service in general, or his exposure to herbicides 
specifically.  In fact, the only evidence that relates the 
Veteran's colon cancer to his military service is the 
appellant's own statements.  The Board does not doubt the 
appellant sincerely believes the Veteran's colon cancer was 
related to his exposure to herbicides; however, the 
determination as to medical etiology requires a professional 
medical opinion and there is no indication the appellant has 
the requisite knowledge of medical principles that would 
permit her to render an opinion on such matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board finds there is no basis to award service 
connection for cause of death either on a direct basis or 
under the one-year presumption for malignant tumors.  38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. § 3.307, 3.309(a).

The Board has considered the appellant's argument that the 
Veteran's death was related to his military service because, 
in addition to colon cancer with liver metastases, he 
suffered from lung cancer that was also caused by his in- 
service herbicide exposure.  In this context, the Board notes 
lung cancer is subject to presumptive service connection 
based upon herbicide exposure under the law.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  

In evaluating the appellant's assertion, the Board notes that 
the medical evidence of record shows the Veteran was 
diagnosed with lung cancer in July 2005, after radiographic 
evidence and clinical findings revealed his colon cancer had 
"progressed" to include nodules on his right lower lobe.  
See private treatment records dated July 2005.  Such a 
medical record provides highly probative evidence against 
this claim as it clearly indicates the progression of the 
cancer from the colon to other parts of the body.  

As noted above, the Veteran's death certificate lists only 
colon cancer and liver metastases as his cause of death, and 
competent evidence, to include medical records or statements 
from medical professionals, of other causes of death has not 
been submitted.  Therefore, the Board cannot find that any 
other illness caused or substantially contributed to the 
Veteran's death.  

Review of the record reveals that, in April 2004, the Veteran 
presented for treatment complaining of abdominal pain that 
had persisted for several weeks.  Medical professionals 
initially believed the Veteran's complaints were related to 
reflux and upper digestive problems, but he was later 
afforded a CT scan that revealed a large ileocecal valve 
mass, multiple hepatic metastases, and mesenteric adenopathy.  
See report of CT scan and treatment records dated April 2004.  
Subsequent treatment records revealed the Veteran also had 
pulmonary abnormalities in the form of periaortic adenopathy; 
however, the discharge summary for this period of treatment 
reflects that the Veteran's diagnosis at discharge was cecal 
colonic adenocarcinoma, with liver and mesentery metastasis.  
There is no indication in the treatment records or the 
discharge summary that the reported pulmonary involvement was 
confirmed or represented findings suggestive of lung cancer 
at that time.  In fact, the April 2004 CT scan reflects that 
the Veteran's lungs were clear of suspicious nodules or 
masses, providing highly probative evidence against this 
claim.   

Treatment records show the Veteran was started on a course of 
chemotherapy in April 2004.

In July 2005, the Veteran presented for a follow-up 
appointment and laboratory findings revealed that his 
carcinoembryonic antigen (CEA) had increased.  As such, 
medical professionals noted that his colon cancer was 
progressing and he was scheduled for a CT scan of the chest, 
which revealed a right lower lobe nodule that had increased 
in size.  See July 2005 treatment records and CT scan.  The 
impression was metastatic colon cancer with disease involving 
the lungs and liver, and the examining physician specifically 
noted that CT scan revealed progression of disease within the 
lung.  See July 2005 treatment record.  

The Board finds that this treatment record provides highly 
probative evidence against this claim as it clearly indicates 
a progression of the colon cancer to the lungs and liver, not 
lung cancer.  Simply stated, the cancer in the colon had 
metastasized to other parts of the Veteran's body.  The Board 
finds no ambiguity. 

Although the evidentiary record contains treatment records 
which clearly document the initial diagnosis of colon cancer 
with liver and mesenteric metastases in April 2004, and the 
subsequent progression of the disease to include lung 
metastases in July 2005, the evidentiary record contains 
medical opinions that purport to establish that the Veteran's 
lung cancer was his primary diagnosis.  

The Veteran submitted a statement from Dr. P.D.G., dated 
August 2005, which states that the lesion in the Veteran's 
lungs "may or may not" be metastatic from the colon and 
that it is possible that it is primary lung cancer.  

In this regard, it is important to note that the finding of 
Dr. P.D.G. neither supports, nor refutes, the Veteran's 
claim.  In this case, the Board does not dispute the fact 
that the lesion in the Veteran's lungs "may or may not" be 
metastatic from the colon (this says nothings) and that it is 
"possible" that it is primary lung cancer.  Clearly, the 
Board does not suggest that it is "impossible" for the 
Veteran's condition to be based on primary lung cancer and 
not a lung condition caused by colon cancer.  However, the 
"impossibility" standard is not the standard the Board may 
grant service connection.  The Board finds in this case that 
based on the medical evidence cited by the Court itself (the 
private medical records dated in April 2004, July and August 
2005, and October 2005) that the most probative evidence of 
record, including all evidence of record, shows that the 
Veteran's lung condition was a progression of his colon 
cancer.  The private treatment records make this 
determination unambiguously clear to the Board.  

In the light of the Court's actions in this case, the Board 
believes it must makes its findings regarding this medical 
opinion clear:  This unusually weak medical finding by a 
doctor that it is "possible" only suggests to the 
undersigned that this medical "opinion" was provided to the 
appellant only as a courtesy to the appellant to assist her 
with her claim with the VA and not based on a finding that 
the doctor believed the Veteran had primarily lung cancer.  
  
The Veteran also submitted a statement from Dr. A.E.F., dated 
November 2005, which states that the Veteran was diagnosed 
with "metastatic lung cancer with metastases to the lung, 
liver, and colon."  Again, the Board must note that while 
these statements are considered competent medical evidence, 
the conclusions contained therein are assigned lessened 
probative value because neither physician identified medical 
evidence that supported their conclusions.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits); Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).  

The Court in its July 2009 decision appears to place some 
emphasis in a finding that the Board did not provide adequate 
reasons and bases for its finding that the medical opinion of 
November 2005 was entitled to very limited probative weight.  

To avoid future litigation, the Board wishes to avoid any 
ambiguity regarding the Board's findings regarding the 
November 2005 medical opinion:  The medical opinion of 
November 2005 is entitled to almost no probative value in 
this case and borderlines closely to fraud.  

First, the very bare bone statement of Dr. F. is inherently 
flawed on its face as the doctor stated that the Veteran had 
metastatic lung cancer with "metastases to the lungs".  
Indeed, it is not logical that cancer affecting a particular 
region can metastasize to that same region.  In this regard, 
the Board notes that metastasis is defined as the 
"transfer" of disease from one organ or part to another not 
directly connected with it.  See Dorland's Illustrated 
Medical Dictionary 1023 (28th ed. 1994).  The statement that 
cancer "A" metastasized to point "A" makes no sense.

Second, the medical opinion of November 2005 provides no 
rational for its opinion or why it ignores a treatment record 
that clearly indicates the spread of colon cancer to the 
lungs. 

Therefore, the Board finds the statements from Drs. P.D.G. 
and A.E.F. are less-than-probative as to whether the 
Veteran's lung cancer metastasized from his colon cancer or 
was his primary diagnosis.  

In evaluating this claim, the Board notes that the most 
probative evidence of record consists of the treatment 
records documenting the diagnosis and progression of the 
Veteran's colon cancer with metastases to the liver, 
mesentery, and eventually the lungs.  

The Board also finds probative that, when the Veteran sought 
entitlement to service connection for colon cancer in April 
2004, he did not initiate a claim for lung cancer or submit 
medical evidence showing he had a diagnosis of lung cancer at 
that time.  Instead, the medical evidence submitted in 
support of his claim contained only a diagnosis of cecal 
colonic adenocarcinoma with liver metastasis.  There was no 
indication from the Veteran or the medical evidence of record 
that the Veteran had been diagnosed with, or manifested 
symptoms suggestive of, lung cancer at that time.  See 
Attending Physician's Statement dated April 2004.  

The Veteran himself, when he filed a claim with VA in April 
2004, cited to a liver mass and left arm (broken elbow) 
problem, not a lung disability.  Yet, if one is to believe 
the medical opinion of November 2005, one must believe that 
the Veteran was incorrect at this time:  At that time (when 
he was first found to have cancer) he actually had undetected 
lung cancer that had caused a liver and colon problem.

Therefore, although we are sympathetic with the appellant's 
loss of her husband, the Board finds a lack of competent and 
probative evidence to warrant a favorable decision, as the 
preponderance of the evidence shows that the Veteran's lung 
cancer metastasized from his colon cancer.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the Veteran's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  DIC Benefits

The appellant is also claiming entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  Even 
if the Veteran's death was not due to a service-connected 
disability, DIC benefits are payable to a surviving spouse 
where it is shown that the Veteran's death was not the result 
of willful misconduct, and he (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death; (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service; or (3) 
the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22 (2009).

As noted, at the time of the Veteran's death, service 
connection was established for psoriasis of the arms and 
knees, rated as 10 percent disabling, and residuals of a 
fracture to the radial head of the right elbow, rated as 
noncompensable (zero percent).  Both disability ratings were 
made effective from August 1, 1974.

Based upon the foregoing, it is clear that the Veteran had 
not been rated totally disabled for a continuous 10 year 
period prior to his death, or that he was continuously rated 
totally disabled for a period of not less than five years 
from the date of his discharge from active duty.  In 
addition, there is no evidence showing the Veteran was a 
former prisoner of war.

Furthermore, the Veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling within the meaning of the law because none of the 
circumstances specified in 38 C.F.R. § 3.22(b), under which a 
veteran might have been entitled to receive compensation but 
was not in receipt thereof, is shown or alleged in this case.  
Clear and unmistakable error in the October 2004 or November 
2005 rating decisions has not been alleged or demonstrated; 
additional service department records have not been submitted 
that would provide a basis for reopening the October 2004 or 
November 2005 rating decisions; and the Veteran did not have 
service-connected disability rated as totally disabling with 
compensation being withheld.  38 C.F.R. § 3.22(b).

In view of the foregoing, the Board finds that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted in 
this case.  The Court has held that, when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
section 1318 issue in this case, the benefit-of-the-doubt 
rule is not for application, and the appeal must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran as service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  
While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a section 
5103(a)-compliant notice.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Review of the record reveals the RO sent the appellant a 
letter in January 2006 that informed her of the information 
and evidence needed to substantiate her claim for service 
connection for cause of the Veteran's death.  The January 
2006 letter also provided general notice as to how to 
substantiate a claim for DIC benefits and informed the 
appellant of her and VA's respective duties for obtaining 
evidence.  

While the January 2006 letter did not specifically conform to 
the requirements delineated in Hupp, supra, the Board finds 
that this error was not prejudicial to the appellant because 
she was provided adequate notice about how to substantiate 
her claim of service connection for cause of death.  While 
the letter did not explain the evidence and information 
required to substantiate a DIC claim based on service-
connected and non-service-connected disabilities, the Board 
finds no prejudice because, as discussed above, the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 
could not be substantiated as a matter of law.  See Sabonis, 
supra.  

Nevertheless, the Board notes that, throughout the pendency 
of this claim and appeal, the appellant has been advised of 
her opportunities to submit additional evidence, including by 
way of an SOC issued in September 2006, which provided her 
with an additional 60 days to submit more evidence.  The 
Board also notes the appellant and her representative have 
consistently argued that the Veteran's death was caused by a 
disability incurred during military service.  Thus, the Board 
finds the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as any apparent 
notice error did not affect the essential fairness of the 
adjudication.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO the 
Veteran's service and post-service treatment records, 
including records from the Scott and White Hospital, in 
Temple, Texas, where he died in December 2005.  
Significantly, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the Board notes the evidentiary record contains 
treatment records from Scott and White Hospital, dated from 
March 2002 to August 2004.  However, there are no records 
which document the Veteran's hospital course prior to his 
death in December 2004.  Nevertheless, the Board finds a 
remand is not necessary to obtain these records because, even 
if the records showed that lung cancer contributed to cause 
the Veteran's death, there is no competent and probative 
evidence of record that shows the lung cancer is related to 
his military service, to include as due to herbicide 
exposure, as the Board finds that the Veteran's lung problem 
was caused by his colon cancer.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  

First, the Board notes that there is no disease incurred 
during service to which his lung cancer can be related.  As 
noted, the most competent and probative evidence of record 
shows the Veteran's lung cancer was a progression of his 
colon cancer and that the colon cancer began years after 
service with no connection to service (not even the medical 
opinions that the Board had disputed suggest colon cancer 
caused by herbicide exposure).  The evidence that suggest 
primary lung cancer is of almost no probative value and 
outweighed by highly probative evidence.  Therefore, there is 
no competent evidence of a current disability (primary lung 
cancer).  Part two of the McLendon is not met.

Second, there is no suggestion in the medical record that the 
Veteran has colon cancer due to herbicide exposure.  Part 
three of the McLendon test is not met. 

Third, there is sufficient competent medical evidence on file 
for the VA to make a decision on the claim.  The post-service 
treatment records are very clear as to why the Veteran died, 
providing overwhelming evidence against the determination 
that it was primary lung cancer that caused or aggravated his 
death.  Part four of the McLendon is not met.  

Any one of the three reasons above provides a basis to not 
obtain a VA examination in this case. 

It is therefore the Board's conclusion that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


